ORDER DENYING APPEAL
GARY P. SULLIVAN, Chief Justice.
A timely PETITION FOR REVIEW having been filed on January 8, 2004 by Ryan Nordwick, pro per, from an Interim Order, issued by the Honorable Bryce Wildcat, on January 12, 20041, and no good cause appearing therefore, the said petition is denied for the reason set forth below.
The biological mother of D.S.B. petitions this Court to review an Interim Order allowing visitation rights to the biological father. The Court of Appeals has no jurisdiction to review ‘interim orders’. Title II CCOJ 2000 § 202 limits the jurisdiction of this Court to final orders. (“The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court.”)
Even though the order subject to this petition is entitled “Interim Order”, it is not the label that determines the nature of the order, but rather the content of the order itself. (See In re: Custody of M.W. FPCOA# 242 (1996).) Paragraph 8 of the Tribal Court’s order makes clear that the order is an ‘interim order’ pending a ‘fact finding hearing’: “... 8. A Fact Finding Hearing is scheduled for February 11, 2004 at 10:00 a.m....”.
IT IS NOW THEREFOR THE ORDER OF THIS COURT:
The Interim Order issued on January 12, 2004, is affirmed. All Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this Petition, are herewith restored and shall be given full force and effect without further delay.

. The Tribal Court issued its ruling from the bench on January 8, 2004, with the written order following on January 12, 2004.